Citation Nr: 0414457	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lymph node 
disorder, to include as a result of Agent Orange exposure.

2.  Entitlement to service connection for a disability 
manifested by poor circulation in the feet, legs, and arms, 
to include as a result of Agent Orange exposure.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for the residuals of 
a right 5th distal metacarpal fracture.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to July 1970, including service from May 26, 
1969, to July 17, 1970, in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in essence, adjudicated the 
claims upon de novo review.  The RO had previously denied the 
veteran's service connection claims as not well grounded in a 
March 2000 rating decision.

VA records show the veteran failed to appear at a scheduled 
Board hearing in February 2004.  Therefore, his request for a 
personal hearing is considered as withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of 
the record shows the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
December 2001 and March 2002 prior to the adjudication of his 
claims.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  VA is 
required to make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).

In this case, statements provided by the veteran show he is 
presently in receipt of monthly Social Security 
Administration (SSA) disability benefits.  Although the 
veteran submitted copies of medical records pertinent to that 
claim in March 2002, no effort was apparently made to obtain 
any additional SSA records.  Therefore, the Board finds any 
available medical records associated with the veteran's SSA 
disability claim should be obtained prior to review of the 
issues on appeal.  

The veteran also contends his service-connected residuals of 
a right 5th distal metacarpal fracture warrants a compensable 
disability rating and that he has lymph node and poor 
circulation disorders as a result of Agent Orange exposure.  
Medical records indicate the veteran was treated for a lymph 
node disorder during active service in Vietnam and that he 
complained of poor circulation.  Based upon the veteran's 
service in the Republic of Vietnam, he is presumed to have 
been exposed to Agent Orange for the purpose of establishing 
service connection for diseases enumerated by VA regulation.  
38 C.F.R. §§ 3.307, 3.309 (2003)  As these matters have not 
been addressed by VA examination, the Board finds additional 
development is required prior to appellate review.

The Board also notes that regulations pertinent to disability 
claims related to individual digits were revised effective 
from August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002) 
(codified at 38 C.F.R. § 4.71a).  The regulation amendments 
also established rating criteria for limitation of motion of 
individual digits, to include the 5th digit (Diagnostic Code 
5230).  The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.  

3.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to (a) whether it is as likely as not 
that he has lymph node or poor 
circulation disorders as a result of any 
incident of service, to include as due to 
Agent Orange exposure, and (b) the nature 
and extent of any present residuals of a 
right 5th distal metacarpal fracture.  
The claims folder must be available to, 
and reviewed by, the examiner(s).  The 
examiner(s) should provide a complete 
rationale for any opinions given and 
reconcile the opinions with the other 
evidence of record.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



